  Case 3:20-cv-00543-X-BK Document 8 Filed 06/22/20          Page 1 of 2 PageID 24



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BYRON ANTHONY HORN, #18101-077, §
              Plaintiff,        §
                                §
v.                              § CIVIL NO. 3:20-CV-543-X-BK
                                §
UNITED STATES OF AMERICA,       §
              Defendant.        §


ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATIONOF
                     THE UNITED STATES
                      MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE as

frivolous for failure to state a claim and for seeking relief against a defendant who

is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).

      The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In

support of this certification, the Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions, and Recommendation. See Baugh v.

Taylor, 117 F.3d 197, 202 and n.21 (5th Cir. 1997). Based on the Findings and

Recommendation, the Court finds that any appeal of this action would present no
    Case 3:20-cv-00543-X-BK Document 8 Filed 06/22/20             Page 2 of 2 PageID 25



legal point of arguable merit and would, therefore, be frivolous. Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983) (per curiam).1 In the event of an appeal, Plaintiff

may challenge this certification by filing a separate motion to proceed in forma

pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 22nd day of June, 2020.




                                                   ________________________________
                                                   BRANTLEY STARR
                                                   UNITED STATES DISTRICT JUDGE




1Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.
